United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3272
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the District
                                       * of Nebraska.
Corey Henderson,                       *
                                       *    [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: July 5, 2005
                                Filed: July 27, 2005
                                 ___________

Before GRUENDER, MAGILL, and BEAM, Circuit Judges.
                          ___________

PER CURIAM.

      On June 3, 2004, Henderson pled guilty to conspiring to distribute or possess
with the intent to distribute a quantity of cocaine base between 500 grams and 1.5
kilograms. The district court1 sentenced Henderson to 188 months' imprisonment, the
bottom of the guidelines range. On appeal, Henderson argues only that pursuant to
Blakely v. Washington, 124 S. Ct. 2531 (2004), the guidelines are unconstitutional
and his sentence should be vacated. In light of United States v. Booker, 125 S. Ct.
1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
738 (2005) and United States v. Pirani, 406 F.3d 543 (8th Cir. 2005) (en banc), we
affirm Henderson's sentence.

       Because Henderson raises this argument for the first time on appeal, we review
for plain error. Pirani, 406 F.3d at 549-50. The error at issue is the district court's
mandatory application of the now advisory guidelines. It is Henderson's burden to
establish that this error affected his substantial rights. That is, that there is a
reasonable probability that the district court would have imposed a more favorable
sentence under the advisory guidelines regime mandated by Booker. Id. at 553.
Henderson is unable to meet this burden. Although the district court sentenced
Henderson at the bottom of the applicable sentencing guidelines range, that alone is
not enough to make the required showing. Id. And there is nothing in the record to
indicate any reasonable probability that the district court would have imposed a lesser
sentence had it applied the guidelines in an advisory fashion. Accordingly, we affirm.
                        ______________________________




                                         -2-